DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/01/2020 has been entered.  Claims 10 and 11 have been added.  Claims 8 and 9 have been cancelled.  Claims 1, 6, and 7 have been amended. Claims 1-7, 10, and 11 remain pending.

Response to Arguments
Applicant’s arguments, see page 8, filed 12/01/2020, with respect to the claim objections have been fully considered and are persuasive.  The amendments to claim 6, cancellation of claims 8 and 9, and addition of new claims 10 and 11 address the objections raised.  The objections are withdrawn.

Applicant’s arguments, see pages 8-10, filed 12/01/2020, with respect to the 102 rejections have been fully considered but are not persuasive.
Regarding claim 1, Examiner notes Applicant’s interpretation of the claim language attempts to read the specification into the claim.  Nothing in the claim language requires the claimed “initial set of lattices of a current level” to be interpreted or read as “a set of sub-images having the same resolution as the original image” as noted by Applicant on page 10 of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With that said, the claim limitation “an initial set of current lattices of a current level” can be interpreted as a set of pixels of an image where the pixels are the lattices and the image is the level.  Given this interpretation, the Prakash references reads on the claim language where the initial representation of image data is Prakash’s image with pixels that are “connected to the image data” [0004], “optionally blurring” of at least one lattice through use of Prakash’s filter [0037], providing a plurality of down sampled image pixels through Prakash’s filtering to create a parent level image (current level) and child levels images (down samples lattices) that connect together through Prakash’s pyramid [FIG. 8; 0037; 0038].
For these reasons the 102 rejection of independent claim 1 as being anticipated by Prakash is maintained.  Dependent claim 4 falls together accordingly.  Amended claim 6 continues to be allowable over the prior art with dependent claim falling together accordingly.  New claims 10 and 11 have been deemed allowable as the corresponding decompression method of compression method claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Prakash et al. US 2011/0058752 A1, hereafter Prakash.

Regarding claim 1, Prakash discloses a method of representing image data comprising a spatial pyramid data structure of order L (adaptive transforms; transform pyramid) [title; abstract], the method comprising:
providing an initial representation of the image data, the initial representation comprising an initial set of current lattices (an image can be defines as an N-dimensional array of pixel values) [0004] of a current level (FIG.. 8 depicts…constructing a pyramid of N levels.  The bottom level of the pyramid or finest scale (scale 1) is the original image (or residue in the case of video) data) [0038; FIG. 8]; 
connecting each of the current lattices of a current level to the image data (FIG.. 8 depicts…constructing a pyramid of N levels.  The bottom level of the pyramid or finest scale (scale 1) is the original image (or residue in the case of video) data) [0038; FIG. 8];
performing L reduction steps, each comprising:
a. optionally blurring at least one current lattice of the current level, (the top level will represent points which are the effective weighted average over an MxM domain of sample points.  Note that at higher and higher scales the number of sample points is reduced as a result of the sub-sampling procedure.  It should also be noted that in some applications there might be no averaging whatsoever) [0038];
b. providing a plurality of down sampled sub-lattices of the optionally blurred at least one current lattice (the subsampling rule is referred to as a quincunx lattice in 2-D and once again preserves half the points are each step…successive step in building the multi-resolution pyramid for a square domain via application of the filter and sub-sampling logic; the top level will represent points which are the effective weighted average over an MxM domain of sample points.  Note that at higher and higher scales the number of sample points is reduced as a result of the sub-sampling procedure) [0029; 0038], the at least one current lattice being the parent lattice of the respective plurality of down sampled sub-lattices (original image data; see levels of FIG. 8) [0038; FIG. 8]; and 
connecting the plurality of down sampled sub-lattices to the respective parent lattice (see connected levels of FIG. 8) [FIG. 8],
(see connected levels of FIG. 8) [FIG. 8].

Regarding claim 4, Prakash addresses all of the features with respect to claim 1 as outlined above.
Prakash further discloses wherein the providing down sampled sub-lattices comprises performing down sampling using the Quincunx down sampling method (the subsampling rule is referred to as a quincunx lattice) [0029]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash in view of Kovacevic et al. US 2001/0011290 A1, hereafter Kovacevic.

Regarding claim 2, Prakash addresses all of the features with respect to claim 1 as outlined above.
However, while Prakash discloses an initial set of lattices, Prakash fails to explicitly disclose wherein the initial set of lattices comprises fractional shifts of the image data.
Kovacevic, in an analogous environment, discloses wherein the initial set of lattices comprises fractional shifts of the image data (filtering the input signal is built by first computing a set of shifts….where ti is a set of coset representatives taken from a unit cell of a sublattice representing a rotation portion of the input signal lattice; FIG. 4B shows the sublattice of the quincunx lattice in the sample domain) [0008; 0089].
Prakash and Kovacevic are analogous because they are both related to video compression/decompression.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the shifting, as disclosed by Kovacevic, with the invention disclosed by Prakash, the motivation being building filter banks for any type of signal lattice [0010].

Regarding claim 3, Prakash addresses all of the features with respect to claim 1 as outlined above.
However, while Prakash discloses an initial set of lattices, Prakash fails to explicitly disclose wherein the initial set of lattices comprises only one lattice.
(a d-dimensional signal lattice) [0087].
Prakash and Kovacevic are analogous because they are both related to video compression/decompression.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the one lattice, as disclosed by Kovacevic, with the invention disclosed by Prakash, the motivation being building filter banks for any type of signal lattice [0010].

Regarding claim 5, Prakash addresses all of the features with respect to claim 1 as outlined above.
However, while Prakash discloses an initial set of lattices, Prakash fails to explicitly disclose wherein the at least one current lattice comprises all current lattices of the current level.
Kovacevic, in an analogous environment, discloses wherein the at least one current lattice comprises all current lattices of the current level (a d-dimensional signal lattice) [0087].
Prakash and Kovacevic are analogous because they are both related to video compression/decompression.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the one lattice for a current level/layer, as disclosed by Kovacevic, with the invention disclosed by Prakash, the motivation being building filter banks for any type of signal lattice [0010].

Allowable Subject Matter
Claims 6, 7, 10, and 11 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: regarding independent claims 6 and 10 the prior art fails 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEFAN GADOMSKI
Examiner
Art Unit 2485



/STEFAN GADOMSKI/Examiner, Art Unit 2485